Citation Nr: 1509190	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO. 14-23 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss, and, if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1955 to March 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In addition, the RO denied service connection for tinnitus in an October 2014 rating decision.  

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A June 1981 rating decision denied service connection for bilateral hearing loss. The Veteran was notified of his appellate rights but did not submit a notice of disagreement during the appellate period.
2. The evidence associated with the claims file subsequent to the June 1981 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The June 1981 rating decision is final. 38 U.S.C.A. §§ 4004, 4005 (West 1981) [currently codified at 38 U.S.C.A. §§ 7104, 7105 (West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1981) [currently codified at 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].

2. New and material evidence sufficient to reopen the claim of service connection for bilateral hearing loss has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). In light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The underlying service connection claim requires further development, which is addressed in the remand section below.

II. New and Material

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

Here, the RO last denied service connection for bilateral hearing loss in June 1981. The Veteran was notified of the decision, but did not submit a notice of disagreement during the applicable appellate period. Therefore, the June 1981 rating decision became final. 38 U.S.C.A. §§ 4004, 4005 (West 1981); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1981).

The evidence of record in June 1981 consisted of the Veteran's lay statements, service treatment records, and VA treatment records. The evidence did not show that the Veteran had a current hearing loss disability. Evidence received since the rating decision includes VA treatment records from June 1981 forward, private audiological treatment records, VA audiological examinations, and further statements from the Veteran. Of particular note are the VA examinations, which show that the Veteran currently has bilateral hearing loss which meets the criteria set forth in C.F.R. § 3.385.

The evidence is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished fact of a current bilateral hearing loss disability. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for bilateral hearing loss is warranted.


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only.


REMAND

When a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999). In this case, the RO denied service connection for tinnitus in October 2014. The Veteran submitted a timely NOD in November 2014. 38 C.F.R. § 20.302. There is no indication that any further action has been taken on this issue, and therefore a remand is required for the issuance of a SOC and to provide the Veteran with an opportunity to perfect an appeal.

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. In this case, a May 1995 medical record indicates that the Veteran had right ear surgery at the Gainesville VA Hospital. No records from the Gainesville VA Medical Center are of record. As VA is now on notice that the Veteran has received treatment at that facility, VA must make appropriate efforts to obtain the records. While on remand the Veteran should be requested to identify all other facilities (VA or private) at which he has received treatment for his bilateral hearing loss and requested to authorize such records for release. Appropriate efforts should then be made to obtain any records so identified and released.

In addition, the RO has not notified the Veteran in accordance with 38 C.F.R. § 3.159(e) that it could not obtain records from the Social Security Administration (SSA) as the agency informed that such records were destroyed.  Accordingly, such notice should be provided on remand.
VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In the April 2014 audiological opinion, the VA examiner indicated that while the Veteran's right ear hearing loss was less likely than not related to service, a more definitive opinion could be provided by an ENT physician. As such, the Board finds it must remand the claim for an addendum opinion from an ENT physician, or other qualified medical examiner, in order to determine the nature and etiology of the Veteran's right ear hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Issue a statement of the case to the Veteran on the issue of entitlement to service connection for tinnitus. See November 2014 Notice of Disagreement.

2. In accordance with 38 C.F.R. § 3.159(e), notify the Veteran that (a) SSA records could not be obtained; (b) briefly explain the efforts that were made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  See correspondence from SSA dated in July 2013.  

3.  Contact the Veteran and request that he identify all VA and private medical facilities where he has received treatment for his bilateral hearing loss. The Veteran should be further requested to authorize for release all treatment records from any private facilities.

4. After contacting the Veteran and waiting an appropriate period for a response, make all appropriate efforts to obtain any and all outstanding VA treatment records, to include from the Gainesville VA Medical Center prior to May 2000 including any records of a 1968/1969 right ear surgery. 

Appropriate efforts must also be made to obtain any further medical records identified and authorized for release by the Veteran. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them in accordance with 38 C.F.R. § 3.159(e).

5. After completion of the foregoing, forward the claims file to an otolaryngologist (ear, nose and throat doctor), to address the nature and etiology of the Veteran's claimed right ear hearing loss. The claims folder must be made available to the reviewer in conjunction with the examination. A note that it was reviewed should be included in the examination report. If the examiner determines that an examination is necessary in order to provide the requested information than one should be scheduled.

The reviewer should then answer the following question:

Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's right ear hearing loss is causally related to his active duty service, to include excessive noise exposure therein?

A detailed rationale for the opinion must be provided. For the purposes of the opinion, noise exposure in service based on the Veteran's military occupational specialty is conceded.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

6. Thereafter, readjudicate the issue on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


